DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive.
The Applicant asserts on page(s) 9-10 of the Response:
For example, in Fig. 5, a number of mother preset conditions (e.g., D, F, W, fo and G) are set in a mother condition set related to B mode imaging. The mother preset conditions therein can be updated based on selected sub-preset condition sets such as Bal-Ba4 in Fig. 6, where, for example, the sub-present condition set can update the conditions D, F, and W. Such a configuration has not been shown by the Office Action to be taught by the applied references, either separately or in combination. Thus, claim 2 and its dependent claims are patentable over the applied combination of references.
In response, the Examiner respectfully submits that the configuration explained here is not clearly expressed in the claim language.

Claim Objections
Claim 12 is objected to because:  “sin a selected” appears to contain a typographical error. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-21 is/are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2 and 12, the newly added limitation, “wherein the updated at least one of the image data acquisition conditions including the at least one of the image data acquisition conditions of the selected one of the mother preset condition sets”, is unclear because it appears to be incomplete.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2-4, 6-14, and 16-21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kinicki (US 5315999, of record) in view of Jackson (US 5997478, of record).
Regarding claims 2 and 12, Kinicki discloses an ultrasonic diagnostic apparatus and method (Abstract) comprising: a preset condition memory (5:64, presets are stored in computer memory) storing: a plurality of mother preset condition sets (5:35-67; Fig. 3A: “CARDIAC” and “VASCULAR” are mother preset condition sets because they contain preset conditions), each mother preset condition set including, for each of different imaging modes (Fig. 3A: “CARDIAC” and ”VASCULAR” are modes), image data acquisition conditions corresponding to image data acquisition items (5:51-67; Fig. 3A: elements in “64” are imaging parameters values), and at least one sub-preset condition set for each mother preset condition set, each sub-preset condition set corresponding to at least one of the imaging modes and including, for at least one of the image data acquisition items, a different image data acquisition condition from that in the respective each mother preset condition set (Fig. 3A: “HP TEE” and “RACHEL” are different sub-preset condition sets for the mother preset condition set “CARDIAC”); and processing circuitry configured to: select one of the mother preset condition sets and one of the imaging modes (Fig. 3A; 5:55-67, condition sets are selected and executed); initialize at least one of the image data acquisition conditions corresponding to at least one of the image data acquisition items, wherein the at least one of the image data acquisition conditions is included in the selected one of the mother preset condition sets and corresponds to the selected one of the imaging modes (5:51-55, Fig. 3A: “HP ADULT”, “HP PEDIATRIC”, “HP TEE”, and “RACHEL” may be initial settings); generate first image data based on first reception signals obtained by ultrasonic transmissions (5:63-67; Fig. 3A, initial conditions control the ultrasound system).  Kinicki does not explicitly disclose that the processing circuitry is configured to update the initialized at least one of the image data acquisition conditions corresponding to at least one of the image data acquisition items based on the selected sub-preset condition set, and generate second image data based on second reception signals obtained by ultrasonic transmissions and receptions using the updated at least one of the image data acquisition conditions, wherein the updated at least one of the image data acquisition conditions including the at least one of the image data acquisition conditions of the selected one of the mother preset condition sets.  However, Jackson teaches the updating of image data acquisition conditions corresponding to image data acquisition items and generating subsequent image data based upon the image data acquisition conditions, wherein updated conditions correspond to prior conditions (4:30-67…5:1-4; Fig. 4 - a “user-adjusted ultrasound parameter” is an updated condition).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the update conditions of Jackson to the ultrasound system of Kinicki, as to provide an accurate restoration of previously initiated imaging parameters which would enhance the efficiency of an ultrasound imaging procedure (Jackson @ 4:64-67…5:1-4).
Regarding claims 3 and 13, Kinicki discloses that the preset condition memory further stores the plurality of mother preset condition sets, which are obtained by classifying image data acquisition conditions for each ultrasonic examination as a group (5:64, presets are stored in memory; Fig. 3A: conditions are grouped).
(5:64, presets are stored in memory; Fig. 3A: conditions are grouped).
Regarding claims 6 and 16, Kinicki discloses that the processing circuitry is further configured to select one of the at least one sub-preset condition set, which is suitable for ultrasonic examination in the object, based on an updated imaging mode (Fig. 3A; 5:58-61, a user can select and use other available imaging presets in the console and thus 'update' the conditions).
Regarding claims 7 and 17, Kinicki discloses that the processing circuitry is further configured to control display of the at least one sub-preset condition set corresponding to the selected one of the mother preset condition sets, and select the one of the at least one sub-preset condition set, which is suitable for ultrasonic examination on the object, in response to operation via the display (Fig. 3A; 5:29-67, the display reveals relevant options as a user selections a particular mother preset).
Regarding claims 8 and 18, Kinicki discloses that the processing circuitry is further configured to control display of the at least one sub-preset condition set as at least one selection button classified for each imaging mode as a group (Fig. 3A; 4:54-58, touch panels buttons).
Regarding claims 9 and 19, Kinicki discloses that the processing circuitry is further configured to control display of the at least one sub-preset condition set as at least one selection button classified with reference to a body type (Fig. 3A: "HP ADULT" versus "HP PEDIATRIC").
(Fig. 3A; 5:58-61, a user can select and use other available sub-preset conditions and thus 'update' the conditions).
Regarding claims 11 and 21, Kinicki discloses that the processing circuitry is further configured to input a condition or a value for adjusting the at least one of the image data acquisition conditions updated by using the selected sub-preset condition set, adjust the at least one of the image data acquisition conditions updated by using the selected sub-preset condition set based on the condition or the input value, and generate image data based on a reception signal in ultrasonic transmission/reception by using the at least one of the image data acquisition conditions after adjustment (5:36-56, fine adjustments can be made after selecting a preset).

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kinicki (US 5315999, of record) in view of Jackson (US 5997478, of record), as applied to claims 4 and 14 above, in view of Burla (US 2008/0269610, of record).
Regarding claims 5 and 15, Kinicki discloses that the preset condition memory further stores each sub-preset condition by updating an image data acquisition condition included in the corresponding mother preset condition set with reference to age (Fig. 3A: “ADULT” versus “PEDIATRIC”).  Neither Kinicki nor Jackson explicitly disclose that the type of ultrasonic probe is accounted for in a preset.  However, Burla teaches an ultrasound probe type associated with preset values ([0034]: “may also be a preset value determined by…and/or associated with the type of probe”).  Thus, it would have been obvious to one of ordinary skill in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner
Art Unit 3793